PER CURIAM.
This is a workers’ compensation claim for injury to claimant’s left knee. The only issue is the extent of his permanent partial disability. Prom our de novo review of the record, we have determined that claimant is permanently partially disabled to the extent of 52.5 degrees for 35 percent loss of use of his left leg. Hoag v. Duraflake, 37 Or App 103, 585 P2d 1149, rev den 284 Or 521 (1978).
The order of the Workers’ Compensation Board is reversed and this matter is remanded with instructions to enter a permanent partial disability award of 35 percent loss of use of a leg.